There is no error. We are to assume from the verdict "that the defendant made the contract in his own name, and engaged himself to pay the plaintiff for his work, *Page 529 
without disclosing the name of his principal." The plaintiff having done the work, why should not this contract be binding?
It was said in the argument, that there was no consideration in respect to the defendant. The proposition is not true. The contract was supported by the consideration of mutual promises between the contracting parties.
The fact that the plaintiff "found out," before he commenced work, that the work was to be done for Wm. Shipp, and not for the defendant, (his father), was immaterial; and his Honor properly declined to give the instruction asked for. Suppose William Shipp to have been an infant, or a bankrupt, that did not discharge the plaintiff from his promise to do the work; therefore, it could not discharge the defendant from his promise to pay for it.
The ruling, in regard to the defendant's availing himself of a set-off, by reason of a supposed balance due William Shipp, growing out of the sale of castings, was in strict accordance with the legal rights of the parties. If William Shipp had made payments to the plaintiff, (as distinguished from a set-off), for, and on account of, his work, that would have presented a different question. But the fact that, the plaintiff (as was alleged), had sold castings for William Shipp, and had failed to account therefor, so as to give him a right to sue for an account, was properly excluded from the enquiry involved in the issues joined between the plaintiff and defendant.
PER CURIAM,                               Judgment affirmed.